                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF ALASKA


UNITED STATES OF AMERICA,

                        Plaintiff,

                  v.

STEVEN CURTIS BACHMEIER,                    Case No. 3:17-cr-00103-SLG-DMS

                        Defendant.


ORDER RE DEFENDANT’S MOTIONS AT DOCKETS 243, 262, 273, 277 AND
                          289/290

         Before the Court are five pending motions filed by Defendant Steven Curtis

Bachmeier.

      1. Motion to Dismiss, Docket 243

         In this motion, Mr. Bachmeier seeks dismissal of this action for lack of

         jurisdiction. A response in opposition was filed at Docket 250. The motion

         was referred to the Honorable Magistrate Judge Deborah M. Smith. At

         Docket 268, Judge Smith issued her Final Report and Recommendation, in

         which she recommended that the motion be denied, after noting that the

         motion restates claims previously brought by the defense no fewer than

         three times.1 No objections to the Final Report and Recommendation were

         filed.



1
    Docket 268 at 1.
   2. Motion for Sanctions and Contempt Order, Docket 262

       In this motion, Mr. Bachmeier seeks sanctions and an order of contempt

       against Mr. Bachmeier’s stand-by counsel and a paralegal. No response to

       this motion was filed. The motion was referred to the Honorable Magistrate

       Judge Deborah M. Smith. At Docket 296, Judge Smith issued her Final

       Report and Recommendation, in which she recommended that the motion

       be denied. No objections to the Final Report and Recommendation were

       filed.

   3. Motion to Dismiss and Hearing, Docket 273

       In this motion, Mr. Bachmeier raises concerns about his access to the Court.

       A response in opposition was filed at Docket 282. This motion was referred

       to the Honorable Magistrate Judge Deborah M. Smith. At Docket 299,

       Judge Smith issued a Final Report and Recommendation, in which she

       recommended that the motion be denied, reasoning that no constitutional

       violation had been adequately alleged. No objections to the Final Report

       and Recommendation were filed.

   4. Motion for Order for Bonds to be Filed and Hearing, Docket 277

       In this motion, Mr. Bachmeier takes issue with the fringe on the Court’s flags,

       and requests bonds and an evidentiary hearing. A response in opposition

       was filed at Docket 285.         This motion was referred to the Honorable

       Magistrate Judge Deborah M. Smith. At Docket 301, Judge Smith issued a


Case No. 3:17-cr-103-SLG-DMS, USA v. Bachmeier
Order re Defendant’s Motions at Dockets 243, 262, 273, 277, 289/290
Page 2 of 4
           Final Report and Recommendation, in which she recommended that the

           motion and request for hearing be denied. No objections to the Final Report

           and Recommendation were filed.

      5. Motions for Acquittal, Dockets 289 and 290

           In these motions, Mr. Bachmeier asserts he should be acquitted because

           the government never responded to his notice at Docket 266 or

           accompanying statement at Docket 266-1. A response in opposition was

           filed at Docket 294, in which it maintained the motions were untimely and

           did not state a basis for relief. This motion was referred to the Honorable

           Magistrate Judge Deborah M. Smith. At Docket 302, Judge Smith issued a

           Final Report and Recommendation, in which she recommended that the

           motion be denied. No objections to the Final Report and Recommendation

           were filed.

           The Reports and Recommendations are now all before this Court pursuant

to 28 U.S.C. § 636(b)(1). That statute provides that a district court “may accept,

reject, or modify, in whole or in part, the findings or recommendations made by the

magistrate judge.”2 A court is to “make a de novo determination of those portions

of        the   magistrate   judge’s   report   or   specified   proposed   findings   or

recommendations to which objection is made.”3 But as to those topics on which



2
    28 U.S.C. § 636(b)(1).
3
    Id.

Case No. 3:17-cr-103-SLG-DMS, USA v. Bachmeier
Order re Defendant’s Motions at Dockets 243, 262, 273, 277, 289/290
Page 3 of 4
no objections are filed, “[n]either the Constitution nor [28U.S.C. § 636(b)(1)]

requires a district judge to review, de novo, findings and recommendations that the

parties themselves accept as correct.”4

       The magistrate judge recommended that the Court deny each of the

motions.       The Court has reviewed each of the Final Reports and

Recommendations and agrees with their analysis. Accordingly, the Court adopts

each of the Final Reports and Recommendations in their entirety, and IT IS

ORDERED that the motions at Dockets 243, 262, 273, 277, 289, and 290 are each

DENIED.

       DATED this 26th day of December, 2019 at Anchorage, Alaska.

                                                   /s/ Sharon L. Gleason
                                                   UNITED STATES DISTRICT JUDGE




4
  United States v. Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003); see also Thomas v. Arn,
474 U.S. 140, 150 (1985) (“It does not appear that Congress intended to require district court
review of a magistrate’s factual or legal conclusions, under a de novo or any other standard,
when neither party objects to those findings.”).

Case No. 3:17-cr-103-SLG-DMS, USA v. Bachmeier
Order re Defendant’s Motions at Dockets 243, 262, 273, 277, 289/290
Page 4 of 4
